If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE CITY OF ST. CLAIR SHORES,                               UNPUBLISHED
                                                                      October 29, 2020
               Plaintiff-Appellee,

v                                                                     No. 349910
                                                                      Macomb Circuit Court
MICHAEL DORR,                                                         LC No. 2019-000135-AR

               Defendant-Appellant.


Before: SWARTZLE, P.J., and JANSEN and BORRELLO, JJ.

PER CURIAM.

        Defendant appeals by leave granted1 the circuit court order affirming his district court
bench trial conviction for violating the City of St. Clair Shores Zoning Ordinance. For the reasons
set forth in this opinion, we affirm.

                                        I. BACKGROUND

        Defendant was charged with a misdemeanor violation of City of St. Clair Shores Zoning
Ordinance 15.050,2 (R-A One Family General Residential District), based on an alleged
impermissible use of R-A single family residentially zoned property. A bench trial was conducted
in the district court, during which defendant testified that he was operating a short-term rental
“Airbnb” out of his home in the City of St. Clair Shores on approximately July 15, 2018. There
was no additional testimony introduced at trial. The city argued that its zoning ordinance did not


1
 People of St. Clair Shores v Dorr, unpublished order of the Court of Appeals, entered November
6, 2019 (Docket No. 349910).
2
  Throughout this case, the parties and the lower courts have referred to the City of St. Clair Shores
Zoning Ordinance 15.050 as the ordinance (singular) at issue. Because 15.050 only contains the
title, “R-A One Family General Residential District,” while the relevant operative provisions and
definitions are found in other sections, we will cite specific sections of the St. Clair Shores
Ordinances as needed and will refer to the entire zoning scheme at issue as the St. Clair Shores
Zoning Ordinance or “the zoning ordinance.”


                                                 -1-
permit the operation of an Airbnb in a residential neighborhood. The district court found defendant
guilty of violating the ordinance. Defendant appealed to the circuit court, which affirmed his
conviction.

                                         II. ANALYSIS

        There is no factual dispute in this case that defendant was engaged in using his home for
short-term rentals through Airbnb. The question presented is whether the zoning ordinance
prohibited such use. Defendant argues that the zoning ordinance did not prohibit his conduct or,
in the alternative, that the ordinance is unconstitutionally vague.

         Defendant’s arguments require this Court to interpret the zoning ordinance, which is a
question of law that is reviewed de novo. Brandon Charter Twp v Tippett, 241 Mich. App. 417,
421; 616 NW2d 243 (2000). Ordinances are interpreted in the same manner as statutes. Id. at 422.
If the language of the ordinance is clear and unambiguous, it is applied as written. Id.

        This Court also reviews de novo void-for-vagueness challenges to the constitutionality of
an ordinance. People v Lawhorn, 320 Mich. App. 194, 197 n 1; 907 NW2d 832 (2017). “To
determine whether [an ordinance] is unconstitutionally vague, this Court examines the entire text
of the [ordinance] and gives the words of the [ordinance] their ordinary meanings.” Id. at 198
(quotation marks and citation omitted). “A court must also consider any judicial constructions of
the [ordinance] when determining if it is unconstitutionally vague.” Id.

       St. Clair Shores Zoning Ordinance 15.051 provides:

              The RA One-Family General Residential Districts are designed to be among
       the most restrictive of the residential districts. The intent is to provide for an
       environment of predominately low-density single unit dwellings along with other
       residentially related facilities which serve the residents in the district.

       St. Clair Shores Zoning Ordinance 15.052 provides in relevant part as follows:

              In the R-A One-Family General Residential District no building or land
       shall be used and no building shall be erected except for one or more of the
       following specified uses, unless otherwise provided in this Ordinance.

               (1) One-Family detached dwellings.

                                             * * *

            (6) Home occupations or businesses, subject to the standards of 15.516
       Home Occupations or Businesses.

       St. Clair Shores Zoning Ordinance 15.516 provides in relevant part as follows:

              All home occupations or businesses shall be subject to the following
       requirements:



                                                -2-
               1. A home occupation or business must be clearly incidental to the principal
       use of the dwelling unit for dwelling purposes. All activities shall be carried on
       within the enclosed residential structure. There shall be no outside display of any
       kind, or other external or visible evidence of the conduct of the home occupation
       or business.

        Because defendant was engaged in using his home to offer short-term rental
accommodations, he was operating a business out of his home. Indeed, defendant affirmatively
characterizes his activity of providing short-term rental accommodations to “paying guests” as a
home business that defendant operates while continuing to live in the home as his sole personal
residence, and he argues that it is therefore permitted under the zoning ordinance. Thus,
defendant’s activities fall within 15.052(6) for purposes of determining whether his short-term
rental activity was prohibited by the zoning ordinance.

        Because defendant’s short-term rental business directly depends on using the dwelling unit
as a dwelling for guests, defendant’s business fails to satisfy the condition in 15.516(1) that the
“home occupation or business must be clearly incidental to the principal use of the dwelling unit
for dwelling purposes.” (Emphasis added.) The purpose of the business is identical, not incidental,
to the principal use of the dwelling unit for dwelling purposes. Defendant’s short-term rental
business does not comply with the requirements in 15.516 and therefore is a prohibited use under
15.052(6).

       Next, defendant argues that the zoning ordinance is unconstitutionally vague because it
does not provide fair notice of the conduct prohibited and gives the trier of fact unstructured and
unlimited discretion in determining whether the ordinance has been violated.

        “An ordinance is unconstitutionally vague if it (1) does not provide fair notice of the type
of conduct prohibited or (2) encourages subjective and discriminatory application by delegating to
those empowered to enforce the ordinance the unfettered discretion to determine whether the
ordinance has been violated.” Plymouth Twp v Hancock, 236 Mich. App. 197, 200; 600 NW2d 380
(1999). “To give fair notice, a statute must give a person of ordinary intelligence a reasonable
opportunity to know what is prohibited or required.” People v Noble, 238 Mich. App. 647, 652;
608 NW2d 123 (1999) (citation omitted). Additionally, a “criminal statute must provide standards
for enforcing and administering the laws in order to ensure that enforcement is not arbitrary or
discriminatory; basic policy decisions should not be delegated to policemen, judges, and juries for
resolution on an ad hoc and subjective basis.” Lawhorn, 320 Mich. App. at 202-203 (quotation
marks and citation omitted).

        When, as is the case here, a void-for-vagueness challenge does not involve First
Amendment rights, “[a] defendant has standing to raise a vagueness challenge only if the statute
is vague as applied to his conduct” and we review the challenge “on the basis of the particular facts
of the case at issue.” Id. at 199-200 (quotation marks and citation omitted; alteration in original).
Moreover, “even if a statute may be susceptible to impermissible interpretations, reversal is not
required where the statute can be narrowly construed so as to render it sufficiently definite to avoid
vagueness and where the defendant’s conduct falls within that prescribed by the properly construed
statute.” Id. at 200 (quotation marks and citation omitted).



                                                 -3-
        As explained above, the trial court correctly held that defendant’s conduct clearly falls
within the purview of the ordinance and is plainly prohibited by the language of the ordinance. St.
Clair Shores Zoning Ordinance 15.556(1) requires that the home business be “incidental” to the
use of the dwelling as a dwelling. We concur with the trial court that a person of ordinary
intelligence would reasonably understand from this language that the business therefore cannot be
coextensive with the primary use of the dwelling as a dwelling and that the ordinance therefore
prohibits the type of short-term rental business that defendant was running from his home under
these circumstances. Accordingly, the ordinance provides fair notice of the conduct prohibited
and clear standards to prevent arbitrary or discriminatory enforcement. Noble, 238 Mich. App. at
652; Lawhorn, 320 Mich. App. at 202-203. We conclude that defendant has failed to demonstrate
that the ordinance is unconstitutionally vague. “[T]he party challenging the constitutionality of a
statute has the burden of proving the law’s invalidity.” Lawhorn, 320 Mich. App. at 199 (quotation
marks and citation omitted).

       Affirmed.


                                                            /s/ Stephen L. Borrello




                                               -4-